Lazer, J. (dissenting in part and concurring in part).
By its holding in this case, the majority is establishing a rule of law that a passenger’s presence in the front seat of a vehicle in which recently stolen goods are found in the rear is sufficient evidence—standing alone—to convict him of burglary and petit larceny relative to those goods. The rule finds support in only a minority of jurisdictions in this country.
In this State, there is no reported case where such a passenger has been convicted in the absence of strong additional evidence connecting him with the crime. The rule here is that a jury may properly infer recent and exclusive possession of the fruits of a crime from circumstances, but the circumstances must be established by clear and convincing evidence and must be of such a character as, if true, to exclude to a moral certainty every other inference but that of recent and exclusive possession by the defendant (People v Foley, 307 NY 490). In People v Travato (309 NY 382), for example, where cotton fibers similar to those found on the stolen sewing machines were discovered on the defendant passenger’s clothes and under his fingernails, the court viewed the evidence as sufficient to sustain the conviction on the basis of recent and exclusive possession of the fruits of crime *73(although the conviction was reversed on other grounds). In People v Jenkins (23 AD2d 871) the defendant passenger had been identified as the purse snatcher by the complainants. In People v Mobley (33 AD2d 888), where the fruit of the crime was the vehicle itself, the larceny conviction of the defendant passenger was reversed upon the ground that the inference "does not apply where the defendant is not the driver unless there is proof that the defendant was in exclusive possession”.
Convictions of passengers based on the inference of exclusive possession of stolen goods found in the vehicle have been sustained in other jurisdictions where there was evidence that the defendant knew of the presence of or exercised dominion over the stolen goods (see, e.g., Martinez v People, 162 Col 195; Irby v United States, 342 A2d 33 [DC]; People v Pughsley, 73 111 App 2d 442; State v Prunty, 276 Mo 359), or was present at the scene of the crime (see, e.g., State v Cobb, 444 SW2d 408 [Mo]; Cotton v State, 247 Ind 56) or had been in the company of the driver continuously both before and after the commission of the crime (see, e.g., Commonwealth v Gusciora, 169 Pa Super Ct 27), but have been reversed in the absence of such evidence (see, e.g., State v Andrade, 83 Ariz 356; State v Mosher, 270 A2d 451 [Me]; State v Schleicher, 438 SW2d 258 [Mo]). Courts in Illinois and Maryland have adopted what appears to be a minority view that exclusive possession may be inferred from the defendant’s mere presence as a passenger and that no additional evidence is required to support a conviction (see People v Umphers, 133 111 App 2d 853; but see People v Pughsley, supra; People v Bullion, 299 111 208; Dinkins v State, 29 Md App 577).
The majority’s citations to Cotton v State (supra) and People v Reynolds (27 111 2d 523) are inapposite since in Cotton (supra) there was evidence placing the defendant at the scene of the crime and in Reynolds (supra) the stolen merchandise filled the whole interior of the vehicle and the defendant was actually sitting on top of some of it.
As the majority declares, there is here no direct evidence which places defendant at the scene of the crime. Nor is there any evidence that he was aware of the stolen goods in the rear of the vehicle or exercised any dominion over them or that he was engaged in a conspiracy with the driver to commit the crime alleged. The only additional evidence shown—the vehicular flight from the police—does not provide the additional proof necessary to sustain the conviction. Flight is circumstan-
*74tial evidence of slight probative value (People v Yazum, 13 NY2d 302) and it is of no value whatever unless there are facts pointing to the motive which prompted it (People v Kreichman, 37 NY2d 693; People v Fiorentino, 197 NY 560). Here, the same evidence which might establish exclusive possession in the defendant would be necessary to prove a motive for flight on his part. Furthermore, there is no evidence that defendant himself—a passenger—intended to flee (cf. People v Carter, 27 AD2d 589).
I dissent and vote to reverse the burglary and larceny convictions.
Suozzi and Rabin, JJ., concur with Damiani, J. P.; Lazer, J., concurs as to affirming the judgment convicting defendant of unauthorized use of a vehicle, but otherwise dissents and votes to reverse the burglary and petit larceny convictions under Indictment No. 73-00994 and to dismiss that indictment, with an opinion.
Two judgments of the Supreme Court, Westchester County, both rendered March 11, 1975, affirmed.